DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/21/2021.
Response to Arguments
Applicant’s arguments, filed 07/26/2021, with respect to claims 1-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “the portion a proper subset of the system memory and the recoverable application memory accessible by both system code and user application code” and “establishing, by the processor, a portion of the recoverable application memory as a heap-backed memory file system” and “remounting, by the processor, the heap-backed memory file system following an unplanned initial program of an operating system, the heap-backed memory file system comprising data stored by the application prior to the IPL, where data in the heap-backed memory file system persists following the unplanned IPL” in combination with the overall claimed limitations when interpreted in light of the specification.
The prior art of record for the above claim limitations is NPL Kannan et al., “pVM – Persistent Virtual Memory for Efficient Capacity Scaling and Object Storage”, ACM EuroSys’16, April 18-21, 2016 (“Kannan”). Kannan is completely silent about the “the heap-backed memory file system following an unplanned initial program load (IPL) of an operating system, the heap-backed memory file system comprising data stored by the application prior to the IPL, where data in the heap-backed memory file system persists following the unplanned IPL”.
An updated search was conducted and it appears that applicant provided prior art Hsu et al. US 2005/0154854 (“Hsu”) is the closest prior art.
Although Hsu does not use the term “recoverable application memory”, the term “reserved memory” used by Hsu exactly describes the features of the “recoverable application memory”.
FIG. 4 of Hsu is a flow diagram where a computing device performs an initial program load (IPL) or reinitialized program load (reIPL), where reIPL is a second or subsequent IPL of the computing device, para 0052 and FIG. 4 of Hsu. Since reIPL is a second or subsequent IPL of the computing device, the reIPL may be reasonably mapped to the claimed “unplanned initial program load (IPL)”.
In a determining step 402 of FIG. 4 of Hsu, firmware executed by a CPU determines which logical memory blocks are reserved memory blocks, and in step 412, 
Thus, following the IPL or reIPL, the reserved memory blocks persist in the system memory 106, paragraphs [0056] and [0073] of Hsu, satisfying most of the claimed features.
However, the claimed invention distinguishes from the teachings of Hsu by defining the recoverable application memory or the reserved memory (using Hsu’ terminology) as a heap-backed memory. Specifically, the claim requires, “establishing, by the processor, a portion of the recoverable application memory as a heap-backed memory file system”. For example, in para 0025 of the instant filed specification it is clearly stated that “[the] recoverable application memory 220 is implemented without specialized hardware within, for example, volatile 64-bit memory accessible by all processes, called system heap.” Para 0025 of the instant filed specification.
Furthermore, although Hsu teaches that the reserved memory persists (in paragraphs [0056] and [0073]) following IPL or repeated IPL (e.g., reIPL), Hsu is additionally completely silent about using the reserved memory following the IPLs or the reIPLs. In other words, Hsu does not teach the claim limitation “remounting, by the processor, the heap-backed memory file system following an unplanned initial program load (IPL) of an operating system”.
It appears that prior art neither anticipate nor render obvious the above cited claim limitations. Therefore, claim 1 is patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132